By Sharpstein, J.:
An application has been made to this Court for a writ of mandamus to issue to the Assessor of the City of Stockton.
There is no cause pending in this Court on appeal, in which it is necessary or proper to issue the writ prayed for to that officer. The application is, therefore, in the nature of an original one to this Court; and for that reason it is insisted, on behalf of the respondent, that this Court has no power under the Constitution of this State to grant it. Consequently, it devolves upon this Court to determine that question. This we will proceed to do, before considering any other question involved in the case.
This Court derives its jurisdiction from § 4 of art. 6 of the Constitution. The jurisdiction which the Constitution confers upon the Court it is bound to exercise ; and it is equally bound not to exercise any other. It is no less the plain and solemn duty of the Court to act in the one case, than it is to refrain from acting in the other. Neither usurpation nor dereliction in respect of jurisdiction can be safely tolerated in courts of justice. Both should be avoided in all cases.
The section of the Constitution to which we have referred prescribes first the appellate jurisdiction of this Court, with a precision that leaves nothing further to be desired in that respect. Following that is this clause: “The Court shall also have power to issue writs of mandamus, certiorari, prohibition and habeas corpus, and all other writs necessary or proper to the complete exercise of its appellate jurisdiction.”
The history of this clause is as follows: In the first Constitution there was a provision which read : “ And the said Court and each of the justices thereof shall have power to issue writs of habeas corpus at the instance of any person held in actual custody. They shall also have power to issue all other writs and process necessary to the exercise of their appellate jurisdic*355tion.” That clause received an early construction in The People v. Turner, 1 Cal. 144, in which it was said, “ that "with the single exception of proceedings upon habeas corpus, this Court has no original jurisdiction, and that the Legislature can confer upon it none.” This was afterward cited and approved in White v. Lighthall, 1 Cal. 347, and in Cowell v. Buckelew, 14 Id. 642.
The second Constitution contained the following clause: “ The Court shall also have power to issue writs of mandamus, certiorari, prohibition, and habeas corpus, and also all writs necessary or proper to the complete exercise of its appellate jurisdiction.” This, likewise, came early before the Court for construction, and in Tyler v. Houghton, 25 Cal. 26, the Court, (Sanderson, C. J., delivering the opinion) after comparing this with the clause above cited from the first Constitution, says : “ It is clear that under the old Constitution this Court had no original jurisdiction except in cases of habeas corpus. The only change made by the new Constitution is the addition of the writs of mandamus, certiorari, and prohibition. These writs could be issued in aid of the appellate jurisdiction of the Court previous to the amendments to the Constitution, under the general powers conferred to issue all writs necessary to the exercise of its appellate jurisdiction. Therefore there could have been no occasion to enumerate these writs for the purpose of enlarging the appellate powers of the Court. And we think, although it might have been more clearly expressed, that such intention is apparent from the language used. The clause in question must be read as giving express power to issue the writs of mandamus, certiorari, prohibition, and habeas corpus, and, in addition thereto, all writs necessary or proper to the complete exercise of its appellate jurisdiction. By this reading only can any design be accorded to the change which has been made.” This was accepted and acquiesced in as the true construction of the clause of the late Constitution relating to the power of this Court to issue the writs referred to, until that Constitution was superseded by the present one.
In view of the long acquiescence in that construction, it will be conceded on all sides that if the clause in the late Constitu*356tion relating to this subject had been literally copied into the present Constitution, it would have been conclusive evidence of the intentions of those who framed and of those who adopted the latter instrument, to confer the same power upon the present Court that the late Constitution, according to that decision, conferred upon the late Court. Of this there can be no doubt. There is, however, a difference at least in the phraseology employed in the clauses relating to this subject in the late and present Constitution. If it be a substantial difference, it must be held to indicate an intention to change the organic law on this subject.
If, on the other hand, there has been no substantial change effected in the meaning of the two clauses, the mere change in the phraseology will not be deemed to alter the law. The rule was laid down by Chief Justice Kent and Mr. Justice Spencer as follows: “ Where a law, antecedently to a revision of the statute, is settled,-either by clear expressions in the statutes or adjudications on them, the mere change of phraseology shall not be deemed or construed a change of the law, unless such phraseology evidently purports an intention to work a change.” (Taylor v. Delaney, 2 Caines' Cases in Error, 150; Yates’ Case, 4 Johns. 359.) This statement of the rule has been cited and approved by nearly all the eminent jurists of Hew York, and by many of the highest courts of other States. In Duramos v. Harrison, 26 Ala. 326, the Court says : “ We must take it for granted that at the time the Code was adopted the Legislature knew the construction which had been placed on the former statutes above referred to, by the several decisions above cited. And if, with knowledge, the Legislature has re-enacted in the Code provisions which are substantially the same as those contained in the former statutes, such re-enactment is a legislative adop tion of the known construction of those provisions.” As is well known, to the profession at least, the general rules of interpretation arc the same whether applied to statutes or Constitutions. (Sedgwick on the Construction of Stat. and Const. Laws, 19.)
The difference between the clause in the late and the corresponding one of the present Constitution, consists in the omission in the present Constitution of the word “ also ” which occurred *357in the late, and of the introduction of the word “ other” into the present, which did not occur in the corresponding sentence of the late Constitution. In the late Constitution the sentence read: “ And also all writs;” in the present it reads, “ and all other writs.” The omission of the word “ also ” is of little or no significance. The expression, “ and also ” is tautological, although of frequent occurrence in legal instruments. The introduction of the word “other” is not so easily accounted for. Its meaning is not the same as that of also, and yet its introduction does not necessarily indicate an intention to change the meaning of the clause into which it was introduced. Before arriving at that conclusion, we must determine, if we can, what the word other does mean, in the connection in which it is used. Webster’s definition of it is, “ different from that which has been specified.” Worcester’s, “not the same; not this or these ; different.”
We are bound by a familiar rule of construction not to treat any word as redundant, if we can avoid doing so without marring the obvious sense of the entire clause. In order to express the full meaning and significance of that word in the connection in which it is used in the clause under consideration, that clause must be' reconstructed as follows : “ The Court shall have power to issue writs of mandamus, certiorari, prohibition, and habeas corpus, and all writs different from those which have been specified, necessary or proper for the complete exercise of its appellate jurisdiction.”
The objection to this construction is, that it deprives the Court of the power to issue, in the strict exercise of its appellate jurisdiction, any of the enumerated writs. But the objection in our opinion is untenable. If the power of the Court to issue the enumerated writs, when necessary for the complete exercise of its appellate jurisdiction, depended upon a direct and positive grant of that power in the Constitution, the force of the objection would be apparent. In the absence, however, of any specific prohibition in the Constitution, the Court would undoubtedly have the power to issue all writs necessary to the complete exercise of its appellate jurisdiction. And the clause under consideration, as we construe it, does not affect the power *358of the Court in that respect. Its effect is to limit the power of the Court to issue the non-enumerated writs to cases in which it is necessary to the complete exercise of its appellate jurisdiction to issue them, and to enable the Court to issue the enumerated writs in all cases for which no other appropriate or adequate remedy has been provided.
Conceding, however, that the objection is well founded, it affords no warrant for our violating a rule of construction which requires that a limiting clause shall be restrained to the last preceding antecedent; and that a subsequent obscure clause shall not control a previous clear provision. (Cushing v. Worrick, 9 Gray, 382; State v. Williams, 9 Ind. 191.) But for the subsequent clause, which clearly relates to the appellate jurisdiction, the preceding’ clause would be free of ambiguity ; and in order to import one into it we must disregard the maxim, “Ad proximum antecedens fiat relatio nisi impediatur sentential'
The clear provision is, that the Court shall have power to issue the writs enumerated. The obscure one is, that it shall have power to issue “ all other writs necessary or proper to the complete exercise -of its appellate jurisdiction.” The question is whether the Court, in the exercise of its appellate jurisdiction, may not issue any of the enumerated writs when it becomes necessary or proper so to do. But the question does not arise in this case, and it will not be necessary to consider it, until, in the exercise of its appellate jurisdiction, it becomes necessary or proper for the Court to issue one of the enumerated writs. It may be remarked, however, that the applications for these writs are generally in cases not pending in this Court on appeal, and that they are seldom issued in the strict exercise of its appellate jurisdiction. This, as a matter of practice, must have been known to the framers of the Constitution, and for that reason we have no right to presume that if it had been their intention to effect the radical change for which some contend, they would not have made it clearly manifest. If the intention had been to limit the power to issue any of these writs to cases strictly within the appellate jurisdiction of the Court, then, as we have already suggested, the entire provision is redundant; and it is our duty to so construe every provision of a written instrument *359as to give force and effect, not only to every clause but to every word in it, so that no clause or word may become redundant, unless such construction would be obviously repugnant to the intention of the framers of the instrument, to be collected from its terms, or would lead to some other inconvenience or absurdity.
A comparison between the provisions of the present and those of the first Constitution adopted in 18-19, on this subject, strengthens, we think, our position on this question. In the latter only one writ was specified, the writ of habeas corpus; and after conferring power upon the Court to issue that writ, the following clause occurs: “ They shall also have power to issue all other writs and process necessary to the exercise of their appellate jurisdiction.” In The People v. Turner, supra, the Court, in construing that clause, says : “ It appears entirely clear, that with the single exception of proceedings upon writs of habeas corpus, this Court has no original jurisdiction.”
If in that Constitution, as in the present, any other writs had been specifically enumerated in connection with the writ of habeas corpus, there is no reason for thinking that the Court would not have included them in the exception. In the latter clause of the provision of the Constitution of 1849, to which we have referred, the phrase “ other writs and process necessary to the exercise of their appellate jurisdiction ” occurs, and it has never been suggested, so far as we are advised, that that restricted the issuance of the writ of habeas corpus by the Court to cases within its appellate jurisdiction.
It is perhaps worthy of remark, that in no one of the three Constitutions of this State is the jurisdiction of this Court in any case termed “ original.” While it has never been doubted that this Court might under any of these Constitutions issue the writ of habeas corpus in cases outside of its appellate jurisdiction, the exercise of that power is not denominated as “ original jurisdiction ” in any one of the three. This convinces us that when providing for the issuance of the writs enumerated in the clauses which we have had under consideration, the framers of these Constitutions intended that they should be issued when necessary, without reference to the questions of original or appellate *360jurisdiction. The non-enumeratcd writs could only he issued in the exercise of the appellate jurisdiction of the Court. The distinction between the writs enumerated and those not enumerated, exists in all three of the Constitutions, although in the first there is but one writ specifically mentioned.
The conclusion at which we have arrived upon the question of the jurisdiction of the Court to issue the writ, makes it necessary for us to examine and pass upon the other grounds specified in the demurrer to the petition. These arc four in number, and are to the effect that the petition does not state facts sufficient to justify the issuance of the writ; and that the petitioner has not the legal capacity to sue out the writ; that the petition is ambiguous and uncertain, because it does not state the value of the property, which, it is alleged, the Assessor refuses to assess; and that it does not appear that any demand was made upon the Assessor to assess the property mentioned in the petition.
In a brief filed on the part of the respondent, there are no points or authorities stated or cited upon any question involved in the case, except as to the constitutional power of the Court to issue the writ, which we have already passed upon.
We think that the petitioner, who is a tax-payer within the district of which the respondent is Assessor, is “ a party beneficially interested ” in having all the taxable property in the district assessed, and is therefore a proper party to make the affidavit for the issuance of the writ in this case.
The objection that the petition does not state the character of the demand made upon the Assessor to perform his duty, does not, in the absence of any point or authority to support it, impress itself upon us as possessing any merit. We deem the allegation of a request and refusal sufficient.
That mandamus is the appropriate remedy in cases like this, is settled by People v. Shearer, 30 Cal. 645.
The rule that the provisions of State Constitutions which do not require subsequent legislation to enforce them are self-executing, was considered in McDonald v. Patterson, recently decided ; and we think that § 1 of art. 13, which provides that “ all property in the State, not exempt under the laws *361of the United States, shall be taxed in proportion to its value, to be ascertained as provided by law,” requires that Assessors shall proceed to ascertain such value in the manner now provided by law. Or, in other words, that the law in force at the time of making an assessment must be their guide as to the manner of ascertaining values, and that the provisions of the Political Code, so far as they relate to the manner in which the value of property must be ascertained, are not in conflict with the provisions of the Constitution, and therefore in force at the present time.
Ordered that a writ of mandamus issue to the respondent, E. II. Allen, Assessor of the City of Stockton, in the County of San Joaquin, State of California, requiring and commanding him to assess, in the manner now provided by law, all property in said city, which it is declared in § 1 of art. 13 of the Constitution of this State, shall be taxed in proportion to its value.
Morrison, C. J., Ross, J., Myrick, J., and McKinstry, J., concurred.
Mr. Justice McKee, not having heard the argument in this case, did not participate in the decision.